Citation Nr: 1301177	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  10-23 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for cervical spondylosis.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease status post lumbar surgery with scar.

3.  Entitlement to an initial rating in excess of 10 percent for asthma.

4.  Entitlement to an initial, compensable rating for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for left foot callus.

7.  Entitlement to service connection for status post excision of nonmalignant nevus.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active military service from August 1985 to July 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO, inter alia, granted service connection and assigned initial 10 percent ratings for cervical spondylosis, degenerative disc disease, status post lumbar surgery with scar, and asthma, effective August 1, 2008 (the day after the date of discharge of the Veteran's last period of active duty).  The RO also granted service connection for GERD and assigned a noncompensable rating, effective August 1, 2008.  Further, the RO denied service connection for sleep apnea, left foot callus and status post excision of nonmalignant nevus.

In April 2009, the Veteran filed a notice of disagreement (NOD) with the initial disability ratings assigned as well as with the denials of service connection.  In April 2010, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2010.

The issues of entitlement to initial higher ratings for L5 radiculopathy of the left lower extremity, right tennis elbow, right wrist tendonitis and right knee retropatellar syndrome were also on appeal and addressed in the SOC and subsequent August 2011 supplemental statement of the case (SSOC).  In response to the August 2011 SSOC, the Veteran submitted another VA Form 9 in September 2011 in which he indicated that he no longer wished to continue his appeal of these issues.  The issue of entitlement to an initial compensable rating for hypertension was also appealed by the Veteran from a November 2009 rating decision.  The RO issued a SOC in February 2012.  However, the Veteran did not file a substantive appeal to perfect an appeal of that issue.  Accordingly, the matters currently on appeal are limited to those set forth on the title page.    

Because the appeal involves a request for a higher ratings assigned following the awards of service connection for cervical spondylosis, asthma, degenerative disc disease status post lumbar surgery with scar and GERD, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

By7 rating decision in April 2010, the RO granted an initial 20 percent rating for cervical spondylosis from August 1, 2008, the date after the Veteran's retirement  from service.  However, inasmuch as a higher rating is available for cervical spondylosis, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for an initial higher rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999)]; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board's decision addressing the claim for service connection for left foot callus is set forth below.  The claims for higher initial ratings for cervical spondylosis, degenerative disc disease status post lumbar surgery with scar,  asthma, GERD, along with the claims for service connection for obstructive sleep apnea, and status post excision of nonmalignant nevus are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appeal should take into consideration the existence of this electronic record.


FINDING OF FACT

Probative lay and medical evidence of record indicates that it is at least as likely as not that the Veteran's left foot callus is related to in-service complaints, treatment, and findings.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left foot callus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the favorable disposition of the claim for service connection for left foot callus, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  


II.  Service Connection for Left Foot Callus

The Veteran is seeking service connection for left foot callus.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303(d).  Service connection may also be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).

Service treatment records in July 1993 showed that the Veteran presented complaining of calluses.  Examination revealed that the left foot had one callus and the right foot had two calluses.  The assessment was three corns and one blister.  The corns were then shaved off.  Follow up service treatment records continued to show active problem of corns.  

Prior to his retirement, the Veteran was afforded a VA examination in May 2008.  The Veteran reported a corn on the inside of his left big toe for the last 15 years.  He was usually seen by a podiatrist and had it shaved.  He indicated that walking for long periods of time caused pain especially in certain shoes.  Examination of the left foot showed a callus on the medial aspect of the first MTP joint.  No other symptoms or functional limitations were observed.  The assessment was callus on the left foot.  

In various statements of record, the Veteran has asserted that the left foot callus bothers him when it builds up and protrudes outward causing pain in that area.  The callus has to be shaved down and the pain dissipates.  However, after a number of days, the callus builds up again.  The Board notes that the Veteran's own contemporaneous reports concerning problems he experiences with his left foot callus, may be accepted as competent evidence because, as a lay person, he is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In sum, the record contains medical evidence and lay evidence of in- and post-service complaints of a left foot callus.  Although the May 2008 examiner did not find any additional symptoms or functional limitations at that time, the examiner clearly diagnosed a left foot callus.  Moreover, the Veteran has competently described the pain that he experiences due to this callus.  Collectively, then, the evidence shows an in-service diagnosis of a left foot callus, a post-service diagnosis of left foot callus in 2008, and a continuity of symptomatology based on the Veteran's statements since service.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102 (2012); See also 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, given the totality of the evidence, to particularly include the lay evidence and the May 2008 VA examination, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor, the Board finds that the criteria for service connection for left foot callus are met.


ORDER

Service connection for left foot callus is granted.



REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

With respect to the issues of entitlement to initial higher ratings for cervical spondylosis and degenerative disc disease status post lumbar surgery with scar, the Board points out that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

The Veteran was afforded VA examinations in May 2008 and in August 2010.  At the May 2008 VA examination, the examiner stated that it was not possible to comment on DeLuca criteria without resorting to mere speculation.  Again, at the August 2010 VA examination, the examiner again indicated that while he determined that the Veteran could extend to 25 degrees and forward flex to 30 degrees on three trials, any further comment on limitation secondary to repeated movement would merely be speculative based on flare-ups.  

Moreover, the August 2010 VA examiner indicated that the Veteran did not have any incapacitating episodes associated with his service-connected cervical spine and lumbosacral spine disabilities.  However, in a subsequent September 2011 statement, the Veteran reported that he experienced incapacitating episodes lasting from five to seven days.  To ensure that the record reflects the current severity of the Veteran's cervical spine and lumbar spine disabilities and in light of the Veteran's contentions of increased and additional symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disabilities under consideration.  Accordingly, given the inadequate findings in the VA orthopedic examination reports as well as the evidence of an increase in severity since the last examination, the RO should arrange for the Veteran to undergo VA orthopedic examination, by appropriate physician, at a VA medical facility.  

With respect to the issues of initial higher ratings for asthma and GERD, additional VA treatment records that address the severity these disabilities were associated the Veteran's Virtual VA record after the most recent supplemental statement of the case was issued in October 2011.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  Accordingly, these issues must be returned to the RO for review of the additional medical evidence.   

Further, the Veteran was last afforded VA examinations with respect to these issues  in September 2010.  However, in his September 2011 statement, the Veteran indicated that his disabilities were more severe than reflected on examination.  Moreover, the Veteran's records were not available for review in conjunction with the examinations.  Accordingly, the RO should arrange for the Veteran to undergo VA examination by an appropriate physician to assess the current severity of these disabilities.  

The present appeal also includes the issue of entitlement to service connection for sleep apnea.  Based on a June 2008 VA sleep study using a portable in home limited polysomnogram recording flow effort, oxygen saturation and heart rate, it was determined that a significant sleep disorder was not seen on this study.  A subsequent overnight sleep study was done that same month.  The examiner diagnosed insomnia, mild periodic leg movements and primary snoring.  Clinical correlation for the insomnia and mild leg movements was recommended.  Subsequently, a December 2008 record showed that the Veteran underwent an AutoPap trial that showed a reasonably response to the device.  In turn, he was prescribed an AutoPap machine.  A letter to the Veteran provided general recommendations for sleep apnea/snoring.  Nevertheless, an ENT consult during this periods also documented that the Veteran had a nasal obstruction that was contributing to his snoring.  Importantly, a private sleep study done in September 2011 provided a diagnosis of obstructive sleep apnea.  However, no further etiological opinion to determine whether the Veteran's sleep apnea is causally related to service has been obtained.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the circumstances of this case, the Board finds that medical examination and an opinion by an appropriate physician would be helpful in resolving the claim for service connection. 

Additionally, as noted above, the Veteran also has been awarded service connection for asthma.  There appears to be some indication that his sleep apnea is affected by his asthma.  Thus, the examiner should also address whether the Veteran's sleep apnea was caused or is aggravated by his service-connected asthma.  See  38 C.F.R.  § 3.310(a); See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).
 
The Board also observes that the May 2008 VA examiner indicated that there were no residuals from removal of the nonmalignant nevus in service.  However, the Veteran has reported that he has scarring, bleeding and tenderness as a result of these procedures.  Again, the Veteran is competent to describe current symptoms.  In light of these assertions, the Veteran should also be afforded a VA examination to address whether there are any residuals from the removal of the nonmalignant nevus in service.  See McLendon. 

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s) (as these claims will be considered on the basis of the evidence of record) .  38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination(s) sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the Veteran's Virtual VA electronic file all outstanding, pertinent records. 

The Virtual VA electronic file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Washington, DC,  dated through October 2012; however, more recent records from this facility may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the RO must obtain from the D.C. VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since October 2012, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

Further, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of each claim for higher initial rating should include consideration of whether staged rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above), is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1.  The RO should obtain from the D.C. VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since October 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the Virtual VA electronic file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the any claim(s) remaining on appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the Virtual VA electronic file. If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the Virtual VA electronic file, the RO should arrange for the Veteran to undergo VA examination of his cervical spine and lumbar spine, by an appropriate physician, at a VA medical facility.
 
The pertinent evidence from Veteran's Virtual VA electronic record, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies (to include X-rays) should be accomplished, and all clinical findings should be reported in detail.  

The physician should clearly indicate whether the Veteran has neurological manifestations of cervical spine and/or lumbar spine disability.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should provide an assessment of the severity of such disability.  

The examiner should conduct range of motion testing of the cervical spine and lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes). 

For each disability, the examiner should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical spine and thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.



The examiner should also indicate whether the Veteran has any ankylosis of the cervical and/or thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Further, considering all neurological and orthopedic findings, for each disability, the examiner should render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)--specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his cervical spine and/or lumbar spine disability/es, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The examiner should set forth all examination findings, together with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  After all records and/or responses received from each contacted entity have been associated with the Virtual VA electronic file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility to address the severity of his asthma and GERD.  

The pertinent evidence from Veteran's Virtual VA electronic record, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  
All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

With respect to asthma, the examination report should specifically include the detailed results of all pulmonary function testing. 

With respect to GERD, the examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: pain, vomiting, material weight loss, hematemesis, melena, anemia, epigastric distress, dysphagia, pyrosis and regurgitation.  

The examiner should set forth all examination findings, together with the complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  After all records and/or responses received from each contacted entity have been associated with the Virtual VA electronic file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician at a VA medical facility, to address the etiology of his obstructive sleep apnea and whether he has any residuals from the removal of nonmalignant nevus.  

The pertinent evidence from Veteran's Virtual VA electronic record, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability), that the obstructive sleep apnea is medically related to service.  In rendering the requested opinion, the physician should specifically consider the in- and post-service treatment records, as well as the Veteran's contentions.  

The examiner should clearly indicate whether the Veteran has any current residuals from the excision of nonmalignant nevus.  

The examiner should set forth all examination findings, together with the complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility. 

8.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.    Stegall v. West, 11 Vet. App. 268 (1998). 

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claim) and legal authority.  The RO's adjudication of each claim for higher initial rating  should include consideration of whether staged rating of the disability,  pursuant to Fenderson (cited above), is warranted. 

10.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


